Citation Nr: 0938691	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  04-12 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for hepatitis.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to October 
1969.  The Veteran's claim comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2003 
rating decision of the Department of Veterans Affairs' (VA) 
Regional Office (RO) in New Orleans, Louisiana.

The Board notes that the most recent supplemental statement 
of the case dated from July 2009 addresses only the claims 
for hepatitis and a back disorder.  The supplemental 
statement of the case does not address the Veteran's claim 
for PTSD, and there does not appear to be a waiver of review 
by the agency of original jurisdiction for the additional 
evidence received by VA since the last supplemental statement 
of the case on that issue.  However, as the Veteran's claim 
for PTSD is being granted by the decision below, the Board 
finds there is no risk of prejudice to the Veteran from 
proceeding without the waiver on this issue.  

The issues of whether new and material evidence has been 
received to reopen the claims for service connection for 
hepatitis and a back disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).


FINDINGS OF FACT

1.  An unappealed October 1988 Board decision denied service 
connection for PTSD.

2.  The evidence pertaining to PTSD received subsequent to 
the October 1988 Board decision was not previously submitted, 
relates to an unestablished fact necessary to substantiate 
the claim, is neither cumulative nor redundant, and raises a 
reasonable possibility of substantiating the claim.   

3.  The Veteran has PTSD that is related to service.


CONCLUSIONS OF LAW

1.  The October 1988 Board decision that denied service 
connection for the Veteran's PTSD is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2009); 38 C.F.R. § 20.1103 (2009).
	
2.  New and material evidence has been received to reopen the 
Veteran's claim for service connection for the Veteran's 
PTSD.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156 (2009).

3.  The criteria for service connection for PTSD are met.  
38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the Veteran's 
claim for service connection.  This is so because the Board 
is taking action favorable to the Veteran by granting service 
connection for the Veteran's PTSD; a decision at this point 
poses no risk of prejudice to the Veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

In an October 1988 Board decision, the Veteran's claim for 
service connection for PTSD was denied.  The Veteran was 
notified of his appellate rights and did not appeal the 
decision.  Thus, the decision became final.  The Veteran 
attempted to reopen the claim on several occasions throughout 
the years since the October 1988 Board decision, but did not 
perfect the appeal for those claims.  In October 2002 the 
Veteran again sought to reopen his claim, and his request was 
denied by the RO in a February 2003 rating decision.  The 
Veteran expressed his disagreement with the RO's February 
2003 decision, and the present appeal ensued.
	
A claim shall be reopened and reviewed if "new and 
material" evidence is presented or secured with respect to a 
claim that is final.  For claims received 
on or after August 29, 2001, a claim shall be reopened and 
reviewed if "new and material" evidence is presented or 
secured with respect to a claim that is final.  Evidence is 
considered "new" if it was not of record at the time of the 
last final disallowance of the claim.  "Material" evidence is 
evidence which relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2009).  In 
determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If it is determined 
that new and material evidence has been submitted, the claim 
must be reopened.  VA may then proceed to the merits of the 
claim on the basis of all of the evidence of record.

Since the October 1988 Board decision, VA medical treatment 
records, lay evidence, stressor verification documents, and a 
VA examination report have been received.  This evidence is 
new.  This new evidence is also material.  In the July 2009 
VA examination report, a positive nexus relating the 
Veteran's current PTSD to service was received.  This nexus 
opinion is material because it raises a reasonable 
possibility of substantiating the Veteran's claim for service 
connection, and is not cumulative or redundant of existing 
evidence.  Accordingly, the Veteran's claim is reopened, and 
the merits of the claim will now be addressed.

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  The United States Court 
of Appeals for Veterans Claims (Court) has taken judicial 
notice of the mental health profession's adoption of the 
DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b).  The ordinary meaning of the phrase "engaged in 
combat with the enemy," as used in 38 U.S.C. § 1154(b), 
requires that a Veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  The issue of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy for purposes of section 1154(b) must be 
resolved on a case-by-case basis.  See VAOPGCPREC 12-99 
(October 18, 1999).  

If there is no combat experience, or if there is a 
determination that the Veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor.  Doran 
v. Brown, 6 Vet. App. 283, 288-89 (1994).  Just because a 
physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD."  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board 
is not required to accept an appellant's uncorroborated 
account of his active service experiences.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).  

Here, the Board finds that service connection must be granted 
for PTSD.  As for a current diagnosis, the most recent 
documentation of PTSD is found in the July 2009 VA 
examination report.

The Board additionally finds the Veteran's claimed stressors 
have been verified.  The Veteran has alleged that upon his 
arrival in Vietnam he was supposed to be a cook, but his 
assignment changed when there were already enough cooks 
present when he arrived.  The Veteran contends he was re-
assigned duties that included loading sand and building 
bunkers until he was eventually assigned to the unit 11 
Bravo.  There, the Veteran contends he was exposed to general 
combat situations on a frequent basis which put him in 
constant fear for his life.  He also contends he witnessed 
the death of a particular soldier at this time.  Numerous 
attempts to verify this and other stressors were made, and in 
a May 2009 response from the Joint Services Records Research 
Center, the Veteran's stressors were verified.  In a June 
2009 deferred rating decision, the Appeals Management Center 
(AMC) determined that credible evidence exists supporting the 
Veteran's stressors for the period of December 1967 to 
December 1968.  It was determined that major combat with 
enemy forces was frequent and daily, and that although the 
Veteran's individual involvement cannot be documented, it is 
highly likely.  

The Veteran's stressor is further corroborated by his service 
records.  While the Veteran's entrance examination revealed 
no psychiatric abnormalities or complaints, subsequent 
psychiatric problems were noted in the Veteran's service 
treatment records.  These are contained, for example, in 
notes dated from July 1967 and March 1968.  In August 1969, 
just prior to the Veteran's discharge, he underwent a mental 
hygiene consultation and the examiner recommended the 
Veteran's discharge due to his psychiatric problems.  
Personnel records show several instances of disciplinary 
action taken against the Veteran for various offenses, 
including in September 1967, July 1968, January 1969, and 
June 1969.

In addition, the record contains the lay statements of M.B. 
and L.A., both dated from May 1994, attesting to the 
behavioral changes exhibited by the Veteran upon his return 
home from service.  All of this evidence corroborates the in-
service incurrence of the Veteran's psychiatric difficulties 
and the Board finds the stressors have been sufficiently 
corroborated.
 
As for nexus evidence, the claims file contains only positive 
opinions relating the Veteran's current PTSD to his 
stressors.  The July 2009 VA examiner concluded, "[i]t is 
more likely than not that his PTSD is directly related to his 
military experiences."  In addition, in an April 2009 VA 
treatment note, the Veteran was found to "exhibi[t] a full 
range of PTSD symptoms related to his military trauma."  
In a March 2001 letter from the Veteran's treating VA 
psychiatrist, David M. Murdock, M.D., Dr. Murdock stated, 
"[h]e suffers from a full range of PTSD symptoms and they 
are believed to have been precipitated during his combat tour 
of Vietnam."  In an April 2000 VA treatment note, the 
examiner found, [the Veteran] current[ly] exhibits a full 
range of PTSD and Major Depressive Disorder symptoms related 
to his combat experience in Vietnam."  



As noted, no negative nexus opinions have been received.  As 
all of the requirements for service connection have been 
satisfied, and in light of the absence of any negative nexus 
evidence, the Board finds that service connection for PTSD is 
warranted.


ORDER

Service connection for PTSD is granted.


REMAND

This matter was remanded by the Board in June 2006.  The 
development directed by the Board in its last remand was not 
accomplished.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

Specifically, in the June 2006 remand the Board noted that 
adequate notice had not been provided to the Veteran for his 
new and material evidence claims, calling attention to Kent 
v. Nicholson, 20 Vet. App. 1 (2006), which addresses notice 
requirements specific to new and material claims.  
Essentially, under Kent, the Veteran must be apprised as to 
the requirements both of the underlying service connection 
claim, as well as the definitions of new and material 
evidence.  Kent further requires that the notice inform the 
Veteran as to the basis for the prior final denial and as to 
what evidence would be necessary to substantiate the claim.  

The June 2006 and October 2006 letters issued since the 
Board's remand remain insufficient under Kent.  The letters 
do not inform the Veteran as to the basis for the prior final 
denial for each claim, or of what evidence would be necessary 
to now substantiate each claim.  The Veteran's back claim was 
denied in a November 1993 


rating decision on the bases that the back condition 
documented in service had resolved, and no chronic disability 
was established.  The claim was further denied because a 
nexus between the Veteran's current back symptomatology and 
service was not shown.  The corrected notice letter must 
advise the Veteran of these bases, and   inform him of what 
evidence would be necessary to substantiate the claim now.  
The Veteran's hepatitis claim was denied by a rating decision 
of June 1973 because no current diagnosis of hepatitis was 
found, and the Veteran's service records were negative for 
evidence of the disease.  The corrected notice letter must 
advise the Veteran of these bases, and inform him of what 
evidence would be necessary to substantiate the claim now.  

In addition, the Board notes that in a March 2007 VA Form 21-
4142, the Veteran identified a VA facility located in Gretna, 
Louisiana as a source of current medical treatment.  It is 
unclear whether the Veteran is referring to this facility as 
a regional office or a medical treatment facility, but in 
either event the Board cannot clarify the information by 
either the name of the facility or its address.  Contact the 
Veteran for clarification, if necessary, and ensure that all 
records of VA treatment have been obtained.  38 U.S.C. § 
5103A(b)(3) requires that VA continue any attempts to get 
federal records "until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile."  
Further, VA is held to have constructive notice of the 
contents of VA records at the time of adjudication.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Provide the Veteran with proper 
notice, under Kent v. Nicholson, 20 Vet. 
App. 1 (2006), of the full and complete 
definitions of new and material evidence, 
and of the unique character of the 
evidence required to 


reopen each of his previously 
adjudicated claims for service connection 
for a back disorder and hepatitis. 
Specifically, inform the Veteran that his 
back claim was denied in a November 1993 
rating decision on the bases that the 
back condition documented in service had 
resolved, and no chronic disability was 
established.  Advise him that this claim 
may now be substantiated, for example, 
with evidence of a nexus between his 
current disability and service.

Inform him that his hepatitis claim was 
denied by a rating decision of June 1973 
because no current diagnosis of hepatitis 
was found, and service records were 
negative for evidence of the disease.  
Advise him that this claim may now be 
substantiated, for example, with evidence 
of a current diagnosis and evidence of a 
nexus between the current diagnosis and 
service.

2.  Contact the Veteran, if necessary, 
and clarify the sources of his VA 
treatment, specifically inquiring about 
the facility identified on his March 2007 
VA Form 21-4142.  Obtain and associate 
with the claims file any outstanding VA 
records identified.  Do not associated 
duplicate records with the claims file.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the 


United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


